Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 1 of 13          PageID #: 81




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  MINHA F. HUSAINI,                      )   CIVIL NO. 20-00355 JAO-WRP
                                         )
              Plaintiff,                 )   ORDER (1) DISMISSING COMPLAINT
                                         )   AND (2) DENYING WITHOUT
        vs.                              )   PREJUDICE APPLICATION TO
                                         )   PROCEED IN FORMA PAUPERIS
  CADUCEUS HEALTHCARE INC,               )
  et al.,                                )
                                         )
              Defendants.                )
                                         )
                                         )


                ORDER (1) DISMISSING COMPLAINT AND
      (2) DENYING WITHOUT PREJUDICE APPLICATION TO PROCEED
                         IN FORMA PAUPERIS

        On August 17, 2020, pro se Plaintiff Minha F. Husaini (“Plaintiff”) filed a

  document titled “Application for Preliminary Injunction Pending a Quo Warranto

  Pursuant to Rule 65 B for Violations of 29 U.S.C. 12102[,] 5 U.S.C. 7116, 42

  U.S.C. 12102[,] 18 USC 242, 18 USC 47[;] Request for Sua Sponte Order of

  Receivership of Caduceus Healthcare Inc, Its Subsidiaries, and Parent Company

  for Public Monies Allocated for the Costs Associated with COVID-19 and Any

  Disaster Funding[,] 40 U.S. Code § 3144[,] HIRev Stat § 707-786 (2013) 1-5,”

  construed as a Complaint, naming the following Defendants: Caduceus Healthcare

  Inc. (“Caduceus”); Andres D’Argent, as an individual and in his official capacity;
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 2 of 13           PageID #: 82




  United States of America Center for Disease Control and Prevention (“CDC”);

  Robert R. Redfield, as an individual and in his official capacity; United States

  Public Health Services (“USPHS”); Paul Kitsutani, Noemi Guzman, Michelle

  Calio, Jamie Mells, Linda Mitchell, Laura Miranda, Carlos M. Lopez, Jen Frendel,

  and Lauri Mandanay, all in their individual and official capacities; and Does “1-

  ∞.” ECF No. 1. On August 18, 2020, Plaintiff filed an Application to Proceed in

  District Court without Prepaying Fees or Costs (“Application” or “IFP

  Application”). ECF No. 6. For the following reasons, the Court DISMISSES the

  Complaint with leave to amend and DENIES WITHOUT PREJUDICE the

  Application.

                                    BACKGROUND

        As best the Court can discern, Plaintiff’s largely confusing and almost

  entirely conclusory Complaint asserts the following. When Plaintiff worked for

  Caduceus, it failed to issue (1) employee handbooks to her and denied that she was

  an “employee,” but rather insisted that she was a “temporary”; and (2) pay

  documents showing taxes and deductions. ECF No. 1 at 5. Plaintiff also appears

  to take issue with the fact that when she was in Atlanta, Caduceus had distributed

  cash, even though “[t]he United States Code clearly states that all payments [are

  to] be paid electronically.” Id. at 9.




                                            2
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 3 of 13           PageID #: 83




        Plaintiff does not identify the position she held or where she worked, but

  references the “Honolulu International Airport Quarantine” and asserts that she had

  direct contact with the public. Id. at 6–7. Between March 10, 2020 and early April

  2020, Plaintiff and other Caduceus “team members” purportedly did not receive

  any personal protection equipment (“PPE”). Instead, Kitsutani, a “Medical

  Officer” and “Officer in Charge” with either the CDC or USPHS (it is unclear

  which), instructed them to make or bring their own masks, even though there were

  boxes of PPE available to CDC, USPHS, and other federal employees. Id.

  Plaintiff further alleges that because Kitsutani, Guzman (a CDC employee), and

  four other USPHS officers (collectively, “Officer Defendants”) chose to not

  implement CDC protocol such as social distancing, issuance of PPE, and sanitation

  of work areas, their reckless management caused exposure that might cause

  problems at a later date. See id. at 7.

        According to Plaintiff, other CDC employees, including Defendants Mells

  and Calio, conspired with Guzman to cover their non-compliance with agency

  guidelines and that in violation of OSHA standards, Guzman disposed of biohazard

  wet waste in regular waste. See id. Plaintiff asserts that she “never received

  OSHA information or informed of the OSHA Compliance Officer, MSDS

  (Material Data Safety Sheet)[,] MSDS protocols or any statutory postings,

  emergency evacuation protocols pertaining to exposure or simple rights.” Id.


                                            3
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 4 of 13             PageID #: 84




          Additionally, Plaintiff avers that when she was in Hawaiʻi with a “team” at

  some unspecified time, she stayed at a YMCA Hostel where she was bitten by

  bedbugs. Plaintiff accuses the Officer Defendants of failing to notify local officials

  about this issue despite receiving notice from the “team leader.” Further, Plaintiff

  was nevertheless required to report to work and the next day, the “team leader”

  was fired. Id. at 8. Plaintiff claims she was then fired without notice and is

  stranded in Hawai‘i without return transportation. See id. Plaintiff accuses

  Guzman of firing anyone with whom she disagrees. See id.

          Plaintiff alleges that Caduceus (1) committed multiple and ongoing acts of

  fraud, conspiracy, and collusion with, through, and by their employees, and (2)

  operated on land without permission from various sovereign entities.1 See id. at 5.

  She also alleges that D’Argent, Mitchell, Lopez, Frenzel,2 and Miranda—it is

  unclear whether they are all Caduceus employees—“conspired in unfair labor

  practices, fraud, conversion of personal property, wrongful termination, violations


  1
    Plaintiff alleges that the land upon which Caduceus operates is “extraterritorial to
  the United States of America Corporation[] and secured by The Carolina Treaty
  1663 and 1665 [which was signed by King Charles II]. It is additionally covered
  by treaties held by the IVRI Paleo Indigenous people of the Americas,” and that
  “[p]ublic [n]otice” of the foregoing was published in Fulton County, Georgia.”
  ECF No. 1 at 5. However, it is unclear how this bears on any claims against
  Caduceus.
  2
      Plaintiff’s caption identifies a “Frendel” instead of “Frenzel.” ECF No. 1 at 2.



                                             4
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 5 of 13             PageID #: 85




  of federally protected rights, retaliation for whistle-blowing concerning a federal

  emergency program, verbally abusive behavior which was threatening and

  aggressive.” Id. at 6, 7.

        Plaintiff asserts that all Defendants (1) violated her federally protected civil

  rights, (2) committed acts of ADA abuse and violated HIPPA,3 (3) filed fraudulent

  documents to, with, and on behalf of the CDC, (4) violated her employment

  privacy, and (5) committed financial abuse. Plaintiff also states that Defendants

  “have violated rules and continue to demonstrate a pattern and practice of

  abusive[] and unlawful practices.” Id. at 9.

        Plaintiff requests the following relief: (1) that Defendants pay her actual

  damages, (2) that the Court revoke a certain certification of Caduceus, (3) that

  Defendants be enjoined from using the domain www.cadgov.com, (4) that

  Defendants be ordered “to meet obligations,” (5) that Defendants pay “all lost

  wages, earnings, per diem according to contract at $2000[] per pay cycle and that

  they times five,” (6) that Defendants be fined and banned from “participating in as

  an employee or vender in any and all public funding,” (7) that Defendants be



  3
    Presumably, Plaintiff intended to state “HIPAA,” the Health Insurance
  Portability and Accountability Act. Notably, however, “[t]here is no express or
  implied private cause of action contained in HIPAA.” Robinson v. Tripler Army
  Med. Ctr., CIV. NO. 04-00672 HG-KSC, 2005 WL 8158959 (D. Haw. 2005)
  (citing Logan v. Dep’t of Veterans Affs., 357 F. Supp. 2d 149, 155 (D.D.C. 2004)
  (other citation omitted).
                                            5
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 6 of 13              PageID #: 86




  expatriated “to their mother land” and not be on private property, (8) that

  Defendants be referred to the United States Attorney for prosecution, and (9) that

  Defendants be “placed on a list for the abuse of the disabled.” Id. at 11. She

  further asks “that all books be audited and that all funds which are given to the

  agencies through Caduceus Healthcare be placed in receivership.” Id. at 9.

                                     DISCUSSION

  A.    Dismissal of the Complaint under the In Forma Pauperis Statute — 28
        U.S.C. § 1915(e)(2)

        Plaintiff requests leave to proceed in forma pauperis. A court may deny

  leave to proceed in forma pauperis at the outset and dismiss the complaint if it

  appears from the face of the proposed complaint that the action: (1) is frivolous or

  malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

  monetary relief against a defendant who is immune from such relief. See 28

  U.S.C. § 1915(e)(2); see also Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

  1370 (9th Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.

  1998). When evaluating whether a complaint fails to state a viable claim for

  screening purposes, the Court applies FRCP Rule 8’s pleading standard as it does

  in the context of an FRCP Rule 12(b)(6) motion to dismiss. See Wilhelm v.

  Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted).

        Rule 8(a) requires “a short and plain statement of the grounds for the



                                            6
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 7 of 13               PageID #: 87




  court’s jurisdiction” and “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2). Although the Federal

  Rules adopt a flexible pleading policy, a complaint must give fair notice and state

  the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

  Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

  averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

  1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(e)(1)). Although Rule 8 does not

  call for detailed factual allegations, “it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (citation omitted). “Threadbare recitals of the elements of a cause of

  action, supported by mere conclusory statements, do not suffice.” Id. (citation

  omitted). “[A] complaint must contain sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007)); see Nordstrom v. Ryan, 762 F.3d 903, 908

  (9th Cir. 2014). A claim is plausible “when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

        Here, even construing the Complaint liberally, see Eldredge v. Block, 832

  F.2d 1132, 1137 (9th Cir. 1987) (“The Supreme Court has instructed federal courts

  to liberally construe the ‘inartful pleading’ of pro se litigants.’” (citation omitted)),


                                              7
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 8 of 13                PageID #: 88




  the Court finds that dismissal is appropriate because the Complaint fails to state a

  claim upon which relief can be granted. Although Plaintiff references various

  federal and state statutes in the title of her Complaint, some of which do not exist,

  she fails to identify how Defendants violated those statutes.

        Notably, following Plaintiff’s Complaint is (1) her Declaration, (2) a

  Memorandum in Support of Application [for a Preliminary Injunction and Quo

  Warranto],4 (3) a list of various exhibits, (4) a proposed order, (5) another

  memorandum regarding what appears to be the sovereignty of various land in

  North America, and (6) another Declaration by Plaintiff. See ECF No. 1 at 11–45.

  Plaintiff also attaches multiple exhibits to her Complaint. See ECF Nos. 1-1

  through 1-5. While the information therein might substantiate her allegations, “it

  is not the Court’s responsibility to comb through the exhibits attached to a pro se

  complaint in an attempt to discern possible claims for relief.” Hall v. Shipley, No.

  CV-19-04858-PHX-DWL, 2019 WL 3718887, at *2 (D. Ariz. Aug. 7, 2019)

  (citation omitted); see also Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th

  Cir. 1981) (concluding dismissal under Rule 8 was not an abuse of discretion

  where the complaint was “verbose, confusing and conclusory”).




  4
    Any requests for relief must be presented separately by a formal, properly
  supported motion. The Court will not act on requests for injunctive relief in the
  pleadings.
                                            8
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 9 of 13              PageID #: 89




        The Ninth Circuit has explained why requiring concise and direct allegations

  in a complaint is so important, and the troubles that befall litigants and courts if

  claims proceed on inadequately pled complaints:

               Prolix, confusing complaints such as the ones plaintiffs filed in
        this case impose unfair burdens on litigants and judges. As a practical
        matter, the judge and opposing counsel, in order to perform their
        responsibilities, cannot use a complaint such as the one plaintiffs filed,
        and must prepare outlines to determine who is being sued for what.
        Defendants are then put at risk that their outline differs from the
        judge’s, that plaintiffs will surprise them with something new at trial
        which they reasonably did not understand to be in the case at all, and
        that res judicata effects of settlement or judgment will be different from
        what they reasonably expected.

            ....

               The judge wastes half a day in chambers preparing the “short and
        plain statement” which Rule 8 obligated plaintiffs to submit. He [or
        she] then must manage the litigation without knowing what claims are
        made against whom. This leads to discovery disputes and lengthy trials,
        prejudicing litigants in other case[s] who follow the rules, as well as
        defendants in the case in which the prolix pleading is filed.

  McHenry, 84 F.3d at 1179–80. As pled, Plaintiff’s allegations do not articulate

  causes of action, nor explain how each Defendant caused her harm.

        In light of the Complaint’s deficiencies and failure to state a claim upon

  which relief can be granted, it is hereby dismissed. Leave to amend should be

  granted even if no request to amend the pleading was made, unless the Court

  determines that the pleading could not possibly be cured by the allegation of other

  facts. See Lopez, 203 F.3d at 1130; Tripati, 821 F.2d at 1370. Specifically, pro se

  litigants proceeding in forma pauperis “must also be given an opportunity to
                                             9
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 10 of 13              PageID #: 90




   amend their complaint unless it is absolutely clear that the deficiencies of the

   complaint could not be cured by amendment.” Tripati, 821 F.2d at 1370 (quoting

   Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal quotation

   marks omitted)); see Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058

   (9th Cir. 2011) (noting that if a complaint is dismissed for failure to state a claim,

   the court must “freely grant leave to amend” if it is “at all possible” that the

   plaintiff could correct pleading deficiencies by alleging different or new facts).

          Notwithstanding the foregoing deficiencies, the Court acknowledges that

   Plaintiff is proceeding pro se and it is possible that the deficiencies could be cured

   by amendment. Accordingly, the Court dismisses the Complaint without prejudice

   and grants Plaintiff leave to amend her Complaint. Any amended complaint—

   which should be titled “First Amended Complaint”—must be filed by October 2,

   2020 and must cure the deficiencies identified above; that is, Plaintiff must identify

   her claim(s), organize the amended pleading by claim, and provide the applicable

   law and facts alleging the harm caused by each Defendant. Plaintiff must also

   comply with all rules governing pleadings. Failure to timely file an amended

   pleading that fully complies with this order will result in the automatic dismissal of

   this action.




                                             10
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 11 of 13               PageID #: 91




   B.    IFP Application

         The Court may authorize the commencement or prosecution of any suit

   without prepayment of fees by a person who submits an affidavit that the person is

   unable to pay such fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of

   an IFP application is sufficient where it alleges that the affiant cannot pay the court

   costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

   1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., 335

   U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits under

   the in forma pauperis statute, but “a plaintiff seeking IFP status must allege

   poverty ‘with some particularity, definiteness and certainty.’” Id. (citation

   omitted).

         Here, Plaintiff indicates that her only source of income is California

   unemployment insurance expiring during the week of August 23, 2020.5 ECF No.

   6 at 1. However, although required by the Application, Plaintiff did not disclose

   the total amount of benefits she received in the past 12 months. Without this

   information, the Court cannot ascertain whether she is sufficiently impoverished.

         For these reasons, the Court DENIES WITHOUT PREJUDICE Plaintiff’s

   IFP Application. If Plaintiff wishes to resubmit an Application addressing the



   5
     If Plaintiff earned any wages from the job from which she claims she was
   terminated, she must disclose the amount.
                                             11
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 12 of 13             PageID #: 92




   identified deficiency, she must do so by October 2, 2020. Plaintiff must provide

   all information requested in the Application; in particular, the amount of

   unemployment benefits received in the past 12 months, and any other income she

   may have received since filing her Application or expects to receive. If Plaintiff

   does not intend to seek IFP status, she must pay the applicable filing fee by

   October 2, 2020. Failure to file another IFP Application or submit the applicable

   filing fee by October 2, 2020 will result in the dismissal of this action.

                                      CONCLUSION

         In accordance with the foregoing, the Court: (1) DISMISSES the Complaint

   with leave to amend and (2) DENIES WITHOUT PREJUDICE Plaintiff’s

   Application.

         If Plaintiff elects to file an amended complaint, she must comply with the

   following requirements:

         (1)      Plaintiff’s deadline to file an amended complaint is October 2, 2020;

         (2)      Plaintiff’s amended complaint should be titled “First Amended
                  Complaint”; and

         (3)      Plaintiff must cure the deficiencies identified above, including
                  providing sufficient facts and law and complying with all rules
                  governing pleadings.




                                              12
Case 1:20-cv-00355-JAO-WRP Document 10 Filed 09/02/20 Page 13 of 13                                 PageID #: 93




           Plaintiff is cautioned that failure to timely file an amended pleading that

   conforms with this Order and timely file an IFP Application or pay the filing fee

   will result in the automatic dismissal of this action.

           IT IS SO ORDERED.

           DATED: Honolulu, Hawai‘i, September 2, 2020.




   Husaini v. Caduceus Healthcare, Inc, et al., CIVIL NO. 20-00111 JAO-RT; Order (1) Dismissing Complaint and
   (2) Denying without Prejudice Application to Proceed In Forma Pauperis




                                                       13
